i

UNITED STATES DISTRICT COURT
for the

Eastern District of Missouri
In the Matter of the Seizure of )

All funds, credits, and monetary instruments
associated with Bank of America account number

)
ae ?. in the name of DBA Choate )
ervices, with a remaining balance of $23,719.42. )

APPLICATION AND AFFIDAVIT FOR SEIZURE WARRANT

Case No. 4:19MJ1091 JMB

I, Sean Lester, being duly sworn depose and say:
Tam a Special Agent with the United States Secret Service, and have reason to believe that there is now certain property namely

All funds, credits, and monetary instruments associated with Bank of America account number or Es. in the name of DBA
Choate Services, with a remaining balance of $23,719.42

which is

subject to forfeiture under Title 18, United States Code, Sections 981(a), 982(a), and 1028(b) and Title 28, United States Code, Section 2461,
and therefore, is subject to seizure under Title 18, United States Code, Sections 981(b)& 982(b) and Title 21, United States Code, Sections
853(e)&(f) concerning violations of Title 18, United States Code, Sections 1028, 1029, 1341, 1342, 1343, 1344, and 1956.

Because the violation giving rise to this forfeiture occurred within the Eastern District of Missouri, this Court is empowered by 18 U.S.C. §
981 (6)3) and 28 USC § 1355(d) to issue a seizure warrant which may be executed in any district in which the property is found. The seized
‘property is to be returned to this district pursuant to 28 U.S.C. § 1355(d).

" The funds identified herein are subject to civil forfeiture without regard to their traceability to criminal activity because they are contained in an
account into which identical traceable property has been deposited and therefore may be forfeited as fungible property under Title 18, United
States Code, Section 984. ; ,

The facts to support a finding of Probable Cause for issuance of a Seizure Warrant are as follows:

SEE ATTACHED AFFIDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE

Continued on the attached sheet and made a part hereof. X_. Yes No
Jud hed
Signature of Affiant, Special Agent Sean Lester

Sworn to before me, and subscribed in my presence

 

"Mach 6, 2019 Nt OU ony
Date and Time Issued .

 

John M. Bodenhausen, U.S. Magistrate Judge i
Name and Title of Judicial Officer Signature of Judicial Officer

 

 
we! | ee!
AFFIDAVIT IN SUPPORT OF SEIZURE WARRANT

I, Sean Lester, your affiant, am a Special Agent of the United States Secret Service
(USSS) of the Department of Homeland Security, Saint Louis, Missouri and being first duly

sworn do hereby depose and state that the following is true to my knowledge and belief:

I. APPLYING OFFICER
1. Jama Special Agent employed by the United States Secret Service and have been
so employed since 2002. As such, I am an investigative and law enforcement officer of the
United States U .S.) within the meaning of 18 U.S.C. § 2510(7), who is empowered to conduct

investigations of, and to make arrests for, the offenses enumerated in 18 U.S.C. § 2516.

2. I began my career in in the Chicago Field Office where I specialized in financial
crimes and fraud investigations which included, but were not limited to the investigation of the
following federal criminal offenses: 18 U.S.C. §1028(a), fraud and related activity in
connection with identification documents; 18 U.S.C. § 1028A, aggravated identity theft; 18
U.S.C. § 1029, fraud and related activity in connection with access devices; 18 US.C. § 1342,
mail fraud; 18 U.S.C. § 1343 wire fraud; and 18 U.S.C. § 1956(a)(1)(A)@) and (B)(i), laundering
of monetary instruments. After serving in the Washington D.C. area for eight years, five years
assigned to the Vice Presidential Protection Detail and three years as an instructor at the Secret
Service training facility, I returned to the investigation of financial crimes and fraud

investigations in the St. Louis Field Office.

3. The information contained in this affidavit is based on statements and information

from witnesses, my personal knowledge and observations during the course of this investigation,
‘wae’ \aaw/
my personal training and experience as a criminal investigator, and my review of records,
documents, and other physical evidence obtained during this investigation. Because this
affidavit is submitted for the limited purpose of establishing probable cause for the requested
seizure warrant, I have not included each and every fact known to me concerning this

investigation. Rather, I have set forth herein only those facts which I believe are necessary to

establish probable cause to support the warrants requested herein.

Il. ITEMS TO BE SEIZED

4. This affidavit is submitted in support of a seizure warrant for the following
property:

a. All funds, credits, and monetary instruments associated with Regions Bank account

riumber IIE 564, in the name of Frank Penya Sales, up to $168,835.66;

b. All funds, credits, and monetary instruments associated with BMO Harris Bank

account number INN 741, in the name of Dennis J. Brown, up to $66,314.89; and,

c. All funds, credits, and monetary instruments associated with Bank of America
account number{NNS873, in the name of DBA Choate Services, with a remaining

balance of $23,719.42.

Ill, LEGAL FRAMEWORK

5. The proceeds of the offenses listed below are subject to forfeiture under both civil
\eww/ ‘ow’

and criminal forfeiture authorities:

a 180U.S.C. §1028, identification document fraud;

b. 18U.S.C. § 1029, access device fraud

c. 18U.S.C. § 1341, mail fraud;

d. 18U.S.C. § 1342, using a fictitious name and address to commit mail fraud scheme;

e. 18 U.S.C. § 1343, wire fraud;

f. 18U.S.C.S 1344, bank fraud; and,

g. 18U.S.C. § 1956(a)(1)(A)G) and (B)(i), money laundering.
Pursuant to 18.U.S.C. § 982(a)(2), any property constituting, or derived from, proceeds obtained
directly or indirectly, as a result of the violation of: identification document fraud; access device
fraud; mail fraud; or, wire fraud; are subject to criminal forfeiture. In addition, pursuant to 18
U.S.C. § 981(a)(1)(C), any property, real or personal, which constitutes or is derived from

proceeds traceable to the aforementioned criminal violations is subject to civil forfeiture.

6. Property involved in a money laundering offense is subject to forfeiture under both
civil and criminal forfeiture authorities. Pursuant to 18 U.S.C. § 981(a)(1)(A), any property, real
or personal, involved in a transaction or attempted transaction in violation of 18 U.S.C. § 1957, or
any property traceable to such property, is subject to civil forfeiture. In addition, pursuant to 18
U.S.C. § 982(a)(1), any property, real or personal, involved in a violation of 18 U.S.C. § 1957, or
any property traceable to such property, is subject to criminal forfeiture. Forfeiture pursuant to
these statutes applies to more than just the proceeds of the crime. These forfeitures encompass all
property “involved in” the crime, which can include untainted funds that are comingled with

tainted funds derived from illicit sources.
7. This application seeks a seizure warrant under both civil and criminal authority

because the property to be seized could be placed beyond process if not seized by warrant.

8. Pursuant to 18 U.S.C. § 981(b), property subject to civil forfeiture may be seized by
a civil seizure warrant issued by a judicial officer “in any district in which a forfeiture action
against the property may be filed,” and may be executed “in any district in which the property is
found,” if there is probable cause to believe the property is subject to forfeiture. A civil
forfeiture action may be brought in any district where “acts or omissions giving rise to the
forfeiture occurred.” 28 U.S.C. § 1355(b)(1)(A). As detailed below, acts or omissions in
furtherance of the fraud and money laundering scheme under investigation occurred in the
Eastern District of Missouri. The criminal forfeiture statute, 18 U.S.C. § 982(b)(1), incorporates
the procedures in 21 U.S.C. § 853 (other than subsection (d)) for a criminal forfeiture action. 21
U.S.C. § 853(f) provides authority for the issuance of a seizure warrant for property subject to

criminal forfeiture.

9, Finally, 18 U.S.C. § 984 allows the United States to seize for civil forfeiture
identical substitute property found in the same place where the “guilty” property had been kept.
For purposes of Section 984, this affidavit need not demonstrate that the funds now in the target
accounts are the particular funds involved in the fraud and money laundering violations, so long
as the forfeiture is sought for other. funds on deposit in that same account. Section 984 applies to

civil forfeiture actions commenced within one year from the date of the offense.

10. Based on the foregoing, the issuance of this seizure warrant is authorized under 18
- U.S.C. § 982(b)(1) for criminal forfeiture; and 18 U.S.C. § 981(b) for civil forfeiture.

Notwithstanding the provisions of Rule 41(a) of the Federal Rules of Criminal Procedure, the
A
\ww/ waa!

issuance of this seizure warrant in this district is appropriate under 18 U.S.C. § 981(b)(3) and 28
U.S.C. § 1355(b)(1) because acts or omissions giving rise to the forfeiture occurred in the

Eastern District of Missouri.

Iv. INTRODUCTION
11. Office Depot and Office Max are office supply stores that merged, and are operated
as a single entity under both names. In addition to office supplies, customers can purchase gift

cards for businesses that include: Amazon; Visa; and, I-Tunes.

12. Brandon Harper, a resident of the Eastern District of Missouri, was employed by
Office Max/Office Depot as a manager/cashier between February 4, 2018 and October 2, 2018.
The retailer issued Brandon Harper, hereinafter “Harper,” cashier/employee number, 894941.
The number was to be used to log into and out of cash registers in order to track sales activity. In

addition, it was used to track the number of hours an employee worked and to track any company |

discounts received by the employee.

13. The law of the State of Missouri requires any person who, or business which,
_ transacts business within the state, in a name other than its own, register the business with the
State of Missouri Secretary of State as a Fictitious Name Registration. The registration may be

accomplished online.

 

1 Office Depot and Office Max are hereinafter referred to as “Office Depot/Office Max.”
5
14, After a business is registered in the State of Missouri, its operator(s) may utilize the
documentation received from the State to obtain an Employer Identification Number, that being a

tax identification number, from the Internal Revenue Service, and to open financial accounts.

15. On May 19, 2018, the State of Missouri Secretary of State registered the fictitious
business name “Frank Penya Sales,” and issued Charter Number X001322444 pursuant to an
online application for registration. The electronically filed paperwork listed the business’
address as being 200 Midlothian Road, Saint Louis, Missouri 63137. The paperwork claimed
that Frank Wale Penya of 200 Midlothian Road, Saint Louis, Missouri 63137 was the sole

owner.

16. On August 26, 2018, the State of Missouri Secretary of State registered the
fictitious business name “Choate Services,” and issued Charter Number X001332899 pursuant to
an online application for registration. The electronically filed paperwork listed the business’ /
address as being 4155 Lafayette Avenue, Apartment 2E, Saint Louis, Missouri 63110. The
paperwork claimed that Dennis James Brown of 1915 Logan Street Apartment 1, Madison,

Illinois 62060 was the sole owner.

17. DHL is an international shipping company that serves over 220 countries and

territories.

18. COPART, Inc. is a provider of online vehicle auction and remarketing services that
is headquartered in Dallas, Texas. It provides vehicle sellers with a range of services to process

and sell salvage and clean title vehicles through the internet.
19. Catholic Health Initiatives is a national non-profit health system that is

headquartered in Englewood, Colorado.

20. JE Dunn Construction is a construction company that was contracted to build a

project on behalf of Catholic Health Initiatives in St. Louis, Missouri in September 2018.

21. Regions Bank, PNC Bank, Neighbor’s Credit Union, Bank of America, U.S. Bank,
Capital One Bank, BMO Harris Bank, and Credit One Bank are federally insured financial
institutions through either the Federal Deposit Insurance Corporation or the National Credit

Union Association.

22. Some financial institutions utilize a technological system known as the integrated
voice response system to enable its customers to conduct telephonically activities such as:
checking their account balances; reporting lost and stolen credit/debit cards; and, transferring
funds between accounts, When customers provide identifying information by speaking or
typing into the telephone’s keypad, the system accesses the account. To ensure that the
information is being accessed by the appropriate party, the integrated voice response system,
hereinafter referred to as “IVR systems,” captures the caller’s telephone number through a caller
identification system. The system compares the captured number with the telephone number of

the customer that is maintained within its database.

23. Individuals, desiring to exploit financial institutions’ IVR systems purchase the
personal identifying information of customers of federally insured financial institutions through
various sources. The personal identifying information, “PII,” included customers’ names, social

security numbers, account numbers, passwords, dates of birth, addresses, and telephone numbers.
7
24. Through use of the PII and Caller ID spoofing software’, the individuals are able to

access the financial accounts of the institutions’ customers.

25. Once the accounts are accessed, individuals seeking to exploit the system are able

to conduct various transactions as if they were the legitimate bank customers.

26. Vehicles that are purchased using stolen credit/debit account information are sold to

individuals within the United States or are shipped to countries such as Nigeria.

V. PROBABLE CAUSE
A. Fraudulent Purchase of Gift Cards with Unauthorized Credit/Debit Cards
| 27. On October 4, 2018, loss prevention employees with the Office Depot/Office Max
stores in the St. Louis Metropolitan area discovered that Brandon Harper, an employee,
conducted gift card transactions exceeding $20,000.00 in one day at the store located at 2845
Veterans Memorial Park Parkway, St. Charles, Missouri. Due to the unusually large amount of

gift card sales, the loss prevention employees conducted an internal investigation.

28. The loss prevention employees downloaded gift card purchase transactions that had
been sold using Harper’s employee number, and matched them with the store’s video

surveillance footage.

 

2Https://www.fec.gov. “Caller ID spoofing is when a caller deliberately falsifies the information
transmitted to your caller ID display to disguise their identity.”

8
29. A-review of the video revealed Brandon Harper, hereinafter referred to as “Harper,”
concealing gift cards near his cash register that he had retrieved from the gift card racks. The
video also depicts repeated scenes in which unidentified black males enter the store and approach
Harper’s cash register. The unidentified males used credit cards to purchase the gift cards that
Harper concealed near his cash register. In other occasions, the unidentified selected gift cards

from the gift card racks before conducting the transactions with Harper. Further investigation
revealed that the purchases had been made with counterfeit credit cards or cards that had been

reported as being lost or stolen.

30. Harper also supplemented the work force at other stores within the St. Louis
Metropolitan Area when those stores needed assistance beyond their regular workforce. Those
stores also experienced losses as a result of Harper’s fraudulent sales of gift cards when he

worked there.

31. Transaction records and surveillance video demonstrated that Harper purchased gift

cards with his employee discount and unauthorized credit/debit cards.

32, The unauthorized credit/debit cards used by Harper at Office Max/Office Depot
between February 27, 2018 and September 12, 2018 had been issued by: Credit One, 66 cards;

U.S. Bank, 1 card; and, Capital One, 2 cards.

33. The Office Max/Office Depot loss prevention personnel completed their
_ investigation on October 2, 2018. A review of the store’s records and video surveillance
revealed losses caused by Harper’s fraudulent conduct in excess of $150,000.00. The St. Charles

9
‘ew \we/

store incurred total losses of $146,749.35 as a result of Harper’s fraudulent sales of gift cards.
Other stores experienced losses of $5,858.33 as a result of defendant’s fraudulent purchases of
gift cards with counterfeit and unauthorized credit/debit cards and as a result of his fraudulent

sale of gift cards as an employee.

34. Credit One Bank experienced losses in excess of the value of the gift cards
fraudulently purchased at Office Depot/Office Max. The 66 credit/debit cards fraudulently used

by Harper and his associates had losses of more than $290,000.00.

B. Mailings

35. Office Max/Office Depot personnel records reported Harper’s address as being

1373 Stonebury Court, Florissant, Missouri 63033.

36. On May 29, 2018, an unknown individual contacted the credit issuer Credit One
purporting to be Connie Simonsen, an account holder, in order to falsely report the theft of her
credit card. Credit One was instructed to mail the replacement card bearing number 4447-9624-
1497-3366 to 1373 Stonebury Court, Florissant, Missouri. At the time of the false report,

Connie Simonsen had her Credit One credit card in her possession.

37. Records from Office Max/Office Depot reveal that Harper used Connie Simonsen’s
_ replacement card number 4447-9624-1497-3366 to fraudulently purchase six gift cards on June

1, 2018.

10
38. Credit One received instructions to mail additional replacement credit cards drawn
on the accounts of approximately nine other Credit One customers to 1373 Stonebury Court,

Florissant, Missouri without the customer’s approval.

39. On September 8, 2018, an unknown individual contacted Capital One, and falsely
reported that the credit card issued to Mary L. Galante had been lost or stolen. Representatives
followed the instructions of the caller, and sent the replacement card bearing number
4147097957527593 to 1373 Stonebury Court, Florissant, Missouri. Mary L. Galante did not

authorize the replacement of her credit card, or the mailing to an address other than her own.

40. Records from Office Depot/Office Max and Capital One reveal that Mary L.
Galante’s replacement card was used on September 12, 2018 to purchase five gift cards with a

value of more than $1,034.00.

41. The losses associated with the credit/debit cards sent by Credit One Bank to

Harper’s residence at 1373 Stonebury Court, Florissant, Missouri exceeds $30,000.00.

C. Traffic Stop
42. On October 10, 2018, officers with the Caseyville, Mlinois Police Department

stopped Harper for a traffic violation as he drove a red, Mercedes CL 500, bearing Illinois plates
ZV 1-1353, vehicle identification number WDBPJ75J92A030907. The rear plate on the vehicle

did not have an expiration sticker, and did not return to the vehicle.

11
43.

a’ ‘une’

A record check of Harper’s identity revealed that there was an active traffic warrant

for his arrest from St. Clair County, Illinois. Harper was arrested and searched pursuant to the

arrest watrant.

44.

discovered:

Through an inventory search of the vehicle and the search of Harper, the officers

a. Two South African passports in the name of Frank Wale Penya, but bearing
Harper’s photograph;

b. Regions Bank Visa Card number 4294-7538-3037-9393 embossed in the

- name of Frank Penya;

c. A passport appearing to have been issued by the United Kingdom or Great
Britain and Northern Ireland in the name of Dennis James Brown, but bearing the
photograph of Harper; |

d. A photocopied social security card ending in 6351, and in the name of Dennis
J. Brown;

e. <A United Kingdom driver’s license bearing Harper’s photograph, but the
name of Dennis J. Brown;

f. Sutton Bank Card bearing number 4403-9312-7434-1925, and in the name of
Dennis J. Brown; .

g. Bank of America MasterCard number 5348-7100-0068-8253 in the business
name of Choate Services; . |

h, Academy Bank business debit Visa card number 4394-6071-05 12-2962 in the

name of Dennis J. Brown.

12
i. A State of Mississippi driver’s license in the name of Norman W. Williams,
but with Harper’s photograph;

j. AReliance Bank Visa Card number 4147-7685-7246-9946 in the name of
Norman W. Williams;

k. | United States currency in the amount of $15,139.52;

1. Amazon gift card 6144-4139-6561-3622 that had been fraudulently purchased
at Office Max/Office Deport with card ending in 3869; and,

m. Amazon gift card 6144-4062-9077-6119 that had been fraudulently purchased

at Office Max/Office Deport with card ending in 4123.

45. Harper advised the officers that the passports had been given to him, but that he had

not used them.

D. Execution of Search Warrant
46. Pursuant to department policy, representatives with the Caseyville, Illinois Police
Department ordered Harper’s vehicle to be towed to Black Lane Auto Parts, 1880. Black Lane,

Caseyville, Iinois.

47. On October 18, 2018, a Circuit Judge of the Twentieth Judicial Circuit in St. Clair

County, Illinois authorized a search of Harper’s vehicle.

48. Detectives with the Caseyville Police Department, your affiant, a federal investigator

with the Diplomatic Security Services, and detectives from the Caseyville, Illinois Police

13
od - \awe/

Department executed the search warrant on Harper’s vehicle at Black Lane Auto Parts on October

18, 2018.

49. The following items were among the items discovered during the search:
a. BMO Harris Bank receipts for the purchase of Official Bank Checks as listed
below herein:
i. Receipt number 64673287 dated October 9, 2017 payable to LAAI,
and remitted by Choate Services, in the amount of $1,888.00; .

ii. Receipt number 64673288 dated October 9, 2017 payable to LAAL,
and remitted by Choate Services, in the amount of $2,158.00;

iii. Receipt number 64673289 dated October 9, 2017 payable to
COPART, and remitted by Choate Services, in the amount of
$3,178.00;

iv. Receipt number 64673290 dated October 9, 2017 payable to
COPART, and remitted by Dennis James Brown, in the amount of
$450.00;

v. Receipt number 64673291 dated October 9, 2017 payable to IAAI,
and remitted by Choate Services, in the amount of $1,888.00; and,

vi. Receipt number 64673292 dated October 9, 2017 payable to
COPART, and remitted by Choate Services, in the amount of

$2,158.00;

14
\wo/ \wa/

b. COPART receipt acknowledging payment of BMO Harris Cashier’s Check |
Number 64673289 in the amount of $3,178.00 from LAD Track Investment Limited,
with a copy of the cashier’s check remitted by Choate Services;

c. COPART receipt acknowledging payment of BMO Harris Cashier’s Check
Number 64673290 in the amount of $450.00 from Abbastech Nigeria Limited, with
a copy of the cashier’s check remitted by Dennis James Brown; |
d. BMO Harris Bank checking withdrawal receipt in the amount of $17,214.00 for
an account ending in 2741;

e. Three blank BMO Harris Bank checks drawn on account number 741;
‘f. Two BMO Harris Bank identification cards:

g. Regions Bank cashier’s check receipt number 5504490505 dated September 28,
2018, and made payable to Choate Services in the amount of $35,509.79;

h. Partially written Regions Bank check drawn in amount of $2,980.00 upon
account number SIRS 64; |

i. Regions Bank withdrawal receipt dated July 2, 2018, and in the amount of
$1,975.00 drawn on a checking account ending in 8564;

j. -Regions Bank deposit receipt dated July 19, 2018 into account ending in 8564
in the amount of $2,400.00;

k. Regions Bank withdrawal receipt dated July 19, 2018, and in the amount of
$2,400.00 drawn on a checking account ending in 8564; |

1. Regions Bank cover letter addressed to Frank Penya at 4155 Lafayette
Apartment 2E, Saint Louis, Missouri 63110 for newly issued Visa checkcard ending

in 9393 linked to checking account ending in 8564;

15
\uwe/ \ceas/

m. June 6, 2017 dated Neighbors Credit Union letter addressed to Brandon Harper,
1023 Spruce Street Apartment 206, Saint Louis, Missouri 63102-1145, that advised
Harper of the Personal Identification Number for the account ending in 5142;

n. Blank Bank of America check number 0991 drawn on account number
=":

o. PNC deposit receipt, dated July 9, 2018, of a check drawn in the amount of
$2,650.00 into an account ending in 8694;

p. - Academy Bank receipt with a handwritten notation that $35,509.79 had been
deposited;

q. U.S. Bank deposit receipt dated September 17, 2018 in the amount of $500.00
into an account ending in 8283;

r. July 18, 2018 receipt for the purchase of a $1,000.00 money order from
Dierbergs with a debit card ending in 9393;

s. Receipts for the purchase and the activations of two Visa Vanilla gift cards in
$500.00 denominations on July 6, 2018 using Visa credit card ending in 7050;

t. Copy of Western Union Money Order number 17-474813804 in the amount of
$100.00;

u. July 30, 2018 Directv bill for Denis Brown, 4155 Lafayette Avenue Apartment
2E, Saint Louis, Missouri 63110;

v. Envelope with handwritten note claiming that it was from an individual with a
Lagos address and to Frank Penya, 8665 Partridge Avenue, Saint Louis, Missouri

63147 with a telephone;

16
w. July 15, 2018 Internal Revenue Service letter assigning Employer Identification
Number XX-XXXXXXX to Dennis Brown/Choate Services, 4155 Lafayette Avenue,
Apartment 2E, Saint Louis, Missouri 63110;

x. Copy of filed August 26, 2018 State of Missouri Secretary of State business
registration form for Choate Services, 4155 Lafayette Avenue, Apartment 2E, Saint
Louis, Missouri 63110, and listing the owner as Dennis James Brown, 1015 Logan
Street Apartment 1, Madison, Illinois 62060;

y- United States Probation Office Monthly Supervision Report Brandon Harper
filed for the month of June 2018 that listed his address as 1373 Stonebury Court,
Florissant, Missouri 63033, and claimed that he did not have a checking or savings
account;

z. September 5, 2018 Skyline Logistics Export LLC invoice number 1 listing its
address as 7824 Watershed Road, Morganton, North Carolina 28655 for logistics
billed to Frank Penya Sales, mrfrankwale@gmail.com, with a balance due of
$88,967.15;

aa. September 21, 2018 Choate Services invoice number 2 listing its address as.
3567 County Road 3567, Dike, Texas 75437 billing Frank Penya Sales,
mrfrankwale@gmail.com, 4151 Lafayette Avenue, Saint Louis, Missouri 63118 for
medical supplies in the amount of $133,438.18;

bb. City of St. Louis Office of the Collector of Revenue letter to Brandon L. Harper,
1023 Spruce Apartment 206, Saint Louis, Missouri 63102 advising that suit would
be filed for delinquent real estate property taxes for property at 4164 Pleasant Street

for the tax years of 2014, 2015, and 2016;

17
cc. April 10, 2018 DHL Express Shipment Waybill Number 97 3179 8952 for
shipment to Olatunbosun Bello with a street address in Lagos, Nigeria from Frank
Penya, 8665 Partridge Avenue, Saint Louis, Missouri 63147;

dd. DHL invoice dated April 10, 2018 for shipment of traveling documents, sent
through Airbill Number 9731798952, by Olatunbosun Bello, Lagos, Nigeria to Frank
Penya, 8665 Partridge Avenue, Saint Louis, Missouri 63147;

ee. Continental Exchange Solutions, Inc. dba RIA Financial Services receipt for
Order Number US349710668 sending $2,950.00 USD from Dennis James Brown,
1023 Spurce {sic] Street Apartment 406, Saint Louis, Missouri 63102 to Anjorin
Olushola, Lagos, Nigeria;

ff. COPART receipt dated October 9, 2018 for the sale of a 2010 Toyota Camry
SE, Vehicle Identification Number 4TIBK3EK9AU113644, to LAD Track
Investment Limited, Number 114 Okeseuna Street, Lagos in the amount of
$3,178.00;

gg. COPART receipt dated October 9, 2018 for the sale of a 1999 Toyota Camry
CE, Vehicle Identification Number 4T1BG22K8XU865800, to Abbastech Nigeria

Limited, 1 Zaria Road, Kano in the amount of $413.00;4

 

3 According to U.S. Customs and Border Protection, the 2010 Toyota Camry SE, VIN
4T1BK3EK9AU113644, purchased from COPART was shipped to Nigeria on November 16,

2018.

4According to U.S. Customs and Border Protection, the 1999 Toyota Camry, VIN
4T1BG22K8XU865800, purchased from COPART was shipped to Nigeria on November 2,

2018.

18
\eau/ ‘owe!

hh. Priority Express Mail Flat Rate Mailing Envelope, EE109452028US, addressed
to Choate Services, 1527 22Nd Street, Granite City, Illinois 62040-5414 from Henk,
10 Estates Circle #9, Laconia, New Hampshire, 03246 with a scheduled delivery date |
of October 1, 2018 and a post office origin zip code of 03246; and,

ii. Priority Express Mail Flat Rate Mailing Envelope, EK763485551US, addressed
to Choate Services, 1527 22™ Street, Granite City, Illinois 62040-5414 with a

scheduled-delivery date of October 4, 2018 and a post office origin zip code of 03053.

E. Harper’s Known Financial Accounts

50. Through a review of surveillance photographs and various financial records,
including bank statements, deposit records, bank checks, cashier’s checks, credit card statements,
and invoices, your affiant and fraud investigators affiliated with Regions Bank, Academy Bank,
’ BMO Harris Bank and Bank of America confirmed Harper’s ownership and control of: Regions
Bank account number §NNNNN8564; Academy Bank account number 679; Bank of
America opened account number ss73: and, BMO Harris Bank account number
741. | |
7 a. Regions Bank account number S564 was opened on May 21, 2018 in
the name of: Frank Penya Sales, 200 Midlothian Road, Saint Louis, Missouri
63137, using documentation received from the State of Missouri Secretary of

State.

19
i, Regions Bank issued Business Checkcard number 4294-7538-3037-
9393° to Frank Penya and Frank Penya Sales. The debit card was linked
to Regions Bank account number 8564. :

ii. Between September 13, 2018 and October 15, 2018, $491,467.05
was deposited into the account, and $322,622.06 was withdrawn. This
resulted in a balance of $168,835.66 in the account.

iii, | Between September 17, 2018 and September 27, 2018, funds
intended by Catholic Health Initiatives as payment for services rendered
by JE Dunn Construction Company were diverted without authorization
from the federally insured financial account of Catholic Health Initiatives
through Automated Clearing House® transmissions into the Frank Penya
Sales account number HE8564.

| e September 17, 2018 ACH wire transfer in the amount of
$7,285.21;
e September 20, 2018 ACH wire transfer in the amount of
$83,338.00; and,
e September 27, 2018 ACH wire transfer in the amount of

$400,843.84.

 

5 Supra, Section II(C)(43)(b). Harper’s possession of the Regions Bank Visa Card ending in
9393.

6 Https://www.paypalobjects.com/en_US/vhelp/paypalmanager_help/about_ach_payments.htm.
“(Automated Clearing House, “ACH,”] payments are electronic payments that are created when

the customer gives an originating institution, corporation, or other customer... authorization to
debit directly from the customer's checking or saving account for the purpose of bill payment.”

- 20
iv. On September 28, 2018, cashier’s checks were drawn upon the
Frank Penya Sales account: | |
e Check number 5504490505’ was made payable to Choate
Services in the amount of $35,509.79. It was endorsed in the name
of D.J. Brown;
© Check number 5504490506 was made payable to Choate
Services in the amount of $97,928.89. It was deposited into a BMO
. Harris Bank account after being endorsed in the name of D.J. Brown;
and, |
e Check number 5504490507 was made payable to Skyline
Logistics Export LLC in the amount of $88,967.15. On October 3,
2018, the cashier’s check was deposited into the Chicago, Illinois
branch of State Bank of Texas account number [fjs634.

Vv. On September 28, 2018, video surveillance of Regions Bank
captured Harper representing himself to be Frank Penya as he withdrew
$222,429.83 from account number fs564.

b. On August 29, 2018, account numberiS873 was opened at Bank
of America in the name DBA Choate Services, Dennis J. Brown, 4155 Lafayette

Ave., Apt E.

 

7 On October 2, 2018, cashier’s check number 5504490505 was used to open Academy Bank
account number[ig7679.

21
\cuss/ \we/

i. For purposes of identification, United Kingdom passport number
527618697 and United Kingdom driver’s license number
BROWNS811255DJ9EH, both in the name of Dennis J. Brown were
presented to the federally insured financial institution.®

ii. The account was opened with an initial deposit of $100.

iii. Between August 29, 2018 and October 9, 2018, deposits totaling
$86,495.00 and withdrawals of $62,775.58 were conducted through the
account.

iv. As of December 13, 2018, the account balance was $23,719.42.

b. Academy Bank account number 7679 was opened on October 2,
2018, in the name of Dennis J Brown/DBA Choate Services, 4155 Lafayette
Avenue, Apartment 2E, Saint Louis, Missouri. |
i. The initial funding of the account was through the deposit of
Regions Bank cashier’s check number 5504490505 made payable to
' Choate Services in the amount of $35,509.79. A surveillance photograph

identified Harper using the identity of Dennis J. Brown to open the

Academy Bank account, and forging the signature of D.J. Brown on the

signature card; |

ii On October 5, 2018, bank video surveillance captured Harper

representing himself as Dennis J. Brown, and forging the signature of D.J.

 

8 Supra, Section II(C)(44)(c) and (e). Harper possessed the described United Kingdom passport
and driver’s license which bore his photograph.

22
Nena! , \neuw/

Brown on a checking withdrawal form. Harper used United Kingdom
passport number 527618695” as identification in the withdrawal of
$9,500.00 from account number 7679; and,

iii. On October 9, 2018, bank video surveillance captured Harper
representing himself as Dennis J. Brown, and forging the signature of D.J.
Brown on a checking withdrawal form. Harper used United Kingdom
passport number 527618695 as identification in the withdrawal of
$9,500.00 from account number a7; and,

iv. Account number f7679 was closed by Academy Bank on .
October 31, 2018 because a social security card and/or a federal
identification number had not been provided in response to requests by the
institution. A cashier’s check in the amount of $12,090.79 was made
payable to: Dennis J. Brown dba Choate Services; and, mailed to: 4155
Lafayette Avenue, Apartment 2E, Saint Louis, Missouri. |

c. On September 28, 2018, BMO Harris Bank assigned account number
741 to Dennis Brown DBA Choate Services, 4155 Lafayette Avenue,
Apartment 2E, Saint Louis, Missouri 63110.
i. Regions Bank Cashier’s Check number 5504490506 in the amount
of $97,928.89 drawn on the account of Frank Penya Sales was deposited

into account number ae on October 2, 2018. Harper was

 

9 Supra, Section II(C)(44)(c). Passport found in Harper’s possession during traffic stop.
23
captured on bank surveillance depositing the cashier’s check that bore the
endorsement of D.J. Brown:

ii. On October 5, 2018, bank surveillance shows Harper withdrawing
$5,000.00 from account number ae. He signed the counter-
withdrawal form as D.J. Brown; |

iii. A withdrawal of $9,500.00 from account number [2741 is
accomplished on October 9, 2018 through the use of a passport that
appeared to have been issued by the United Kingdom, and bearing number
527618695;

iv. Bank surveillance captures Harper withdrawing $17,214.00 from
account number ae through the use of a counter-withdrawal
form bearing the forged signature of D.J. Brown; and,

Vv. As of October 2, 2018, the balance of account number ap

was $66,314.89.

VI. CONCLUSION

51. Irespectfully submit that there is probable cause to believe that the contents of the
subject bank accounts, represent the proceeds of one or more violations of 18 U.S.C. § 1028, 18

U.S.C. § 1029, 18 U.S.C. § 1341, 18 U.S.C. § 1342, 18 U.S.C. § 1343, 18 U.S.C. § 1344, and 18

~ U.S.C. 8§ 1956(a)(2)(A) and (B)(i).

52. Consequently, I respectfully submit there is probable cause to seize the assets listed

in Attachment A, on the grounds they are derived from the proceeds of aggravated identity theft,

24
ww 3 nas

access device fraud, wire fraud and are involved in money laundering offenses. These accounts
are subject to seizure and forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (C) and (b), 18

-U.S.C. § 982(a)(1) and 18 U.S.C. § 2461.

53. Because of the mobility of the property and ease of moving, hiding or transferring
the property to be seized, a seizure warrant is necessary to preserve the property pending the
outcome of the criminal investigation, and a protective order may not be sufficient to assure the
availability of the property for forfeiture.

Respectfully Submitted,

Special Agent Sean Lester
United States Secret Service

D dnd SWORN to before me on J VA , 2019

  

me

JO . BODENHAUSEN .
D STATES MAGISTRATE JUDGE

25
UNITED STATES DISTRICT COURT

for the

Eastern District of Missouri

In the Matter of the Seizure of

All funds, credits, and monetary instruments
associated with Bank of America account number
MES 873, in the name of DBA Choate
Services, with a remaining balance of $23,719.42.

Case No. 4:19MJ1091 JMB

Se? Nome” Nee” Nene Nee” Se! ee

WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests that certain property as being
subject to forfeiture to the United States of America. The property is described as follows:

All funds, credits, and monetary instruments associated with Bank of America account number S873, in the name of DBA
Choate Services, with a remaining balance of $23,719.42.

I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property for criminal and civil
forfeiture, and that an order under Title 21, United States Code, Section 853(e) may not be sufficient to assure the
availability of the property for forfeiture.

YOU ARE COMMANDED to execute this warrant and seize the property on or before March 20, 2019
(not to exceed 14 days)

] in the daytime 6:00 a.m. to 10:00 p.m. [_] at any time in the day or night because good cause has been
established.
Unless delayed notice is authorized below, you must also give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

 

An officer present during the execution of the warrant must prepare, as required by law, an inventory of any property seized
and the officer executing the warrant must promptly return this warrant and a copy of the inventory to the John M. Bodenhausen,
United States Magistrate Judge.

THE ABOVE-REFERENCED FINANCIAL INSTITUTION IS HEREBY COMMANDED to effect the seizure of the
contents of the above-referenced account and to refuse the withdrawal of any amount from said account by anyone other than
duly authorized law enforcement agents, immediately provide authorized officer or contractors of the United States with the
current account balance without any set-offs, fees, or deductions of any kind, and continue to accrue any deposits, interest,
dividends, and any other amount credited to said account until the aforementioned law enforcement agents direct that the
contents of said account be finally liquidated.

[] Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

for days (not to exceed 30) [J until, the facts justifying, the later specific date of

Date and time issued: March 6, 2019
Judge's signature

City and state: St. Louis, Missouri John M. Bodenhausen, U.S. Magistrate Judge
Printed name and title
